ALLOWABILITY NOTICE
Response to Amendments
	Applicant’s amendment filed 2/2/21 has been entered.  Claims 9, 10, 13-15 and 17-19 are pending.  Claims 9, 10  and 13-14 have been amended.  Claims 1-8, 11 and 16 have been cancelled. Claims 17-19 are new. 
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 2/2/2021, with respect to the amendments to claim 9 have been fully considered and are persuasive.  Applicant’s amendments have overcome each objection and rejection lodged in the previous office action.  The terminal disclaimer filed on 2/2/2021 overcomes the Double Patenting rejections lodged in the previous office action.
Terminal Disclaimer
The terminal disclaimer filed on 2/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10641182 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with B. Graham Nelson (Reg. No. 72699) on 2/8/21.
The application has been amended as follows: 
In Claim 18, line 2, “3.4 to 5.0 or 4.5” has been changed to –3.4 to 5.0--.
Allowable Subject Matter
Claims 9, 10, 13-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

In view of the prior art of record, it is the Examiner’s opinion that one of ordinary skill in the art would not have arrived at the invention of claims 9 and 17 without the benefit of Applicant’s disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRIAN P WOLCOTT/           Primary Examiner, Art Unit 3745